IN THE SUPREME COURT OF PENNSYLVANIA

IN RE:                        : No. 75
                              :
REAPPOINTMENT TO THE          : CLIENT SECURITY APPOINTMENT
PENNSYLVANIA LAWYERS FUND FOR : DOCKET
CLIENT SECURITY BOARD         :

                                         ORDER


PER CURIAM
         AND NOW, this 19th day of January, 2021, Barbara E. Griffin, Esquire, Allegheny

County, is hereby reappointed as a member of the Pennsylvania Lawyers Fund for

Client Security Board for a term of three years, commencing April 1, 2021.